Citation Nr: 0913260	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  07-31 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUES

1. Entitlement to a rating higher than 10 percent for 
residuals of adenocarcinoma of the common bile duct.  

2. Entitlement to service connection for right knee 
disability to include as secondary to service-connected left 
knee disability.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse

ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
March 1969 to June 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in January 2007, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

In February 2009, the Veteran appeared at a hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is in the record. 

In April 2008, the Veteran raised the claims of service 
connection for gall bladder and liver disabilities, which are 
referred to the RO for appropriate action.  

The claims are REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

On the claim for increase for residuals of adenocarcinoma of 
the common bile duct, on VA examination in June 2006 the 
examiner reported that medication was keeping diarrhea at 
bay.  VA records show that in October 2006 and in April 2007, 
the Veteran complained of chronic diarrhea.  In February 
2009, the Veteran testified that he experiences diarrhea, 
intermittent pain, and nausea due to the service-connected 
residuals of adenocarcinoma of the common bile duct.  As the 
evidence suggests a material change in the disability, a 
reexamination is warranted under 38 C.F.R. § 3.327. 



On the claim of service connection for a right knee 
disability, in November 2007, a private physician related the 
Veteran's right knee disability to the service-connected left 
knee.  On VA examination in January 2008, the examiner 
expressed the opinion that it was less likely than not that 
the right knee disability was related to the left knee, but 
the claims folder was not available for review.  Subsequently 
the examiner reviewed the claims folder and in an addendum 
opinion in April 2008, concluded that it was more likely than 
not that the Veteran's present knee difficulties are related 
to service as he had extensive treatment on his left knee 
during service.  As the examiner did not specifically address 
the right knee after reviewing the claims folder, the 
evidence is insufficient to address the claim.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA 
examination to determine the level of 
impairment of the residuals of 
adenocarcinoma of the common bile duct.  
The claims folder should be made 
available to the examiner for review.  

The examiner is asked to address 
whether the Veteran has diarrhea or 
alternating diarrhea and constipation 
with more or less constant distress.  

2. Request another addendum opinion from 
the VA examiner who conducted the January 
2008 examination, if available, or another 
VA physician, as to whether it is at least 
as likely as not that any current right 
knee disability is caused or aggravated by 
the Veteran's service-connected left knee 
disability.  The claims file should be 
made available to the examiner.  
    


In formulating the opinion, the 
examiner is asked to comment on the 
private opinion in November 2007, 
which related the right knee to the 
service-connected left knee, as well 
as the post-service injuries to the 
right knee in 1992/1993 and in 2003.  

Also, the examiner is asked to 
consider that the term "aggravation" 
means a permanent increase in 
severity, that is, a worsening of the 
underlying condition not due to the 
natural progress of the disorder as 
contrasted to a worsening of 
symptoms.

3. After the above development is 
completed, adjudicate the claims.  If 
any benefit sought remains denied, 
provide the Veteran and his 
representative a supplemental statement 
of the case and return the case to the 
Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




